DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the IDS filed 11/10/2021.
Election/Restrictions
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/19/2021.
Applicant's election with traverse of 11-16 in the reply filed on 10/19/2021 is acknowledged.  The traversal is on the ground(s) that a divisional can be filed or the claims amended to similar language of the device if it is a brought to allowance.  This is found persuasive because should the device be found to be allowable the method can include limitations in common to the device and rejoined or a divisional can be filed at a later date.
The requirement is still deemed proper and is therefore made FINAL.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The IDS filed 3/4/2019, 12/31/2019, 5/1/2020, 9/10/2020, 11/4/2020, 2/10/2021, 6/23/2021, and 11/10/2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumoto et al., US PGPub 2005/0195338 A1.
a.	Regarding claim 11, Matsumoto et al shows 11. (New) An array substrate, comprising: a substrate (1; Fig. 5; [0136], the transparent substrate) a plurality of groups of bonding terminals {[0142]; 27, 28; Fig. 5 and 3a, 3b; [0138]) located on the substrate; a first electrostatic protection wire located (7; Fig. 5; [0136]; short circuiting lines for static electricity)  on a marginal region of the substrate and a second electrostatic protection wire located on the substrate (Additional  7), wherein each group of bonding terminals is electrically connected to the first electrostatic protection wire via the second electrostatic protection wire (the lines cross one another  in Fig. 5, 27 connect connects across much of structure completing the connections.)

    PNG
    media_image1.png
    652
    511
    media_image1.png
    Greyscale

b.	Regarding claim 12, Matsumoto et al shows 12. (New) The array substrate according to claim 11, wherein the substrate comprises a plurality of effective regions (Fig. 5 above shows the regions [0004], 30 gate signal lines and 40 intersect inside of the region) and a peripheral region surrounding the plurality of effective regions, the first electrostatic protection wire is located in the peripheral region, and the plurality of groups of bonding terminals are located in the plurality of effective regions respectively.  Which are the regions for the functional display.
c.	Regarding claim 13, Matsumoto et al shows 13. (New) The array substrate according to claim 12, wherein the effective region comprises a display region and a non-display region surrounding the display region, and the bonding terminals are located in the non-display region (see Fig. 5 above wherein shown in the image below the display region is the most inner 
    PNG
    media_image2.png
    591
    493
    media_image2.png
    Greyscale

d.	Regarding claim 14, Matsumoto et al shows 14. (New) The array substrate according to claim 12, wherein the periphery of each effective region is provided with the first electrostatic protection wire and/or the second electrostatic protection wire (Fig. 5 shows 7’s surround the effective regions 30/40 completely, see Fig. 5 above).
e.	Regarding claim 15, Matsumoto et al shows 15. (New) The array substrate according to claim 14, wherein the first electrostatic protection wire (7; Fig. 5) and the second electrostatic protection wire (7; Fig. 5) are both made of a conductive material ([0066] shows the lines are connected using metal additionally see claims 8 and 16).
f.	Regarding claim 16, Matsumoto et al shows 16. (New) The array substrate according to claim 11, wherein the first electrostatic protection wire (7; Fig 5) is in a closed shape of ellipse, circle or polygon (Fig 5 shows Protection line, i.e. short circuit wires 7 are polygonal).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAHVOSH J NIKMANESH whose telephone number is (571)270-1805. The examiner can normally be reached M-F IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Seahvosh Nikmanesh/Primary Examiner, Art Unit 2812